DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s reply of 9/3/21 have been entered. The amendments have overcome the drawing objections, claim objections, and some of the 112(b) rejections presented in the Office Action of 6/9/21. The 112(b) rejection presented for claim 1 has not been fully resolved by applicant’s amendments. 

Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive.
Regarding applicant’s arguments that the newly amended limitation is not taught, the examiner notes that Grant (US 20040216874 A1) has been incorporated into the rejection below and Christensen (US 2459148 A) has been incorporated into the rejection of claim 11. As discussed below, the newly amended limitation(s) are taught and/or rendered obvious by the prior art. 
Second, applicant argues that the limitation in which “movement of the piston arrangement [is] brought above by means of a well fluid, which in a position of application […] so that movement brings about an increase in a volume of the dump chamber” is not taught by Gilbert. Specifically applicant argues that “evacuation of well fluid above piston face 78 of Gilbert does not have any impact on a volume in the chamber below piston face 80”. The examiner respectfully disagrees. Necessarily in . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in the preamble “a well sample from a well” and the later in the body recites “the well-fluid sample” (line 6) and “means of a well fluid” (lines 15-16). It is unclear if these recitations are the same or different. The use of highly varied terminology for what appears to be the same component renders it unclear as to what applicant is referring to. Claims 2-6 are rejected for depending from an indefinite claim or otherwise containing the same indefiniteness issue.

Claim 6 recites the limitation "the at least one holding device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 5230244 A), in view of Grant (US 20040216874 A1).

Regarding claim 1, Gilbert teaches a system for collecting a well sample from a well, comprising: 
a sampling device (Fig 2, fluid test device 54) comprising a measuring device provided with at least one sensor (Column 6, lines 41-44, “Fluid identification is accomplished by the test device 54 connected with the main line. Typical measurements are resistivity or capacitance. A chromatograph likewise can be used.”); and 
an apparatus configured to bring the well sample in the well through the sampling device (Fig 2, fluid into apparatus 74 is brought in through the inlet 34 and through the sampling device 54), wherein the sampling device is in fluid  (Fig 2, flow line 56), and wherein the apparatus comprises: 
a dump chamber for receiving the well-fluid sample (Fig 2, chamber below piston face 80); 
a first hydraulic piston (Fig 2, piston 80) arranged in a first cylinder housing (Fig 2, housing portion immediately surrounding 80); 
a second hydraulic piston (Fig 2, piston 78) arranged in a second cylinder housing (Fig 2, housing portion immediately surrounding 78); 
a piston rod for mechanically connecting the first piston to the second piston to form a piston arrangement (Fig 2, there is a rod coupling the two pistons), characterized in that the dump chamber is defined by the first piston and a portion of the first cylinder housing (Fig 2, dump chamber as defined above is characterized by the lower portion of the piston 80 and the first cylinder housing). 
While Gilbert teaches a holding device (Fig 2, switching device 86 and hydraulic pump 52) which moves between an active and an inactive position and operates to control movement of the piston (Column 4, lines 34-36 and 55-59), Gilbert is silent on a holding device with the recited particulars. 
Grant teaches at least one holding device (Fig 3, Para 0057-0058, valve 124 of valve set 124 and 126; “valves 124 and 126 are also used to permit selective fluid communication with hydraulic fluid return line 26”) which is arranged to switch between a shut position (Para 0058, valve 124 “is closed”), in which the piston arrangement is held fixed against movement (Para 0058, when valve 124 is closed the hydraulic fluid in chamber 110b would be unable to evacuate that chamber preventing the piston from moving further up. The examiner notes that this arrangement is consistent with the positioning and function of the holding device of the instant application e.g. valve 25 above piston 12. The examiner additionally notes that the claim in question is an apparatus claim and capable of being operated such that the piston arrangement is held to prevent uphole movement, see MPEP 2114(II)), and an open position (Para 0058, valve 124 “is open”), in which the piston arrangement is allowed a movement relative to the cylinder housings (Para 0058, when valve 124 is opened, relative movement of the piston is permitted.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by using the valves 124 and 126 to control the flow from hydraulic fluid system as disclosed by Grant because Gilbert suggest the presence of a valve system i.e. the switching valve device 86 without providing the structural details that would be necessarily to fully implement this hydraulic control system; the two valve control system of Grant would provide the structural details needed to implement the invention of Gilbert and control the flow of hydraulic fluid into the respective chambers of Gilbert’s piston system.  As a modification, the valves 124 and 126 would be placed in the respective hydraulic fluid flow lines leading to the chambers 82 and 84 of Gilbert.
Gilbert as modified teaches said movement of the piston arrangement being brought about by means of a well fluid which, in a position of application, is in fluid (Column 5, lines 1-13 of Gilbert, Para 0058 of Grant, the increase in fluid volume in the dump chamber below piston 80 would only be brought about by the evacuation of well fluid above second piston 78/fluid movement. This only occurs when permitted by the holding device/a valve open condition to permit the return of hydraulic fluid previously occupying the chamber 82, as suggested by the modification in view of Grant. The examiner notes this rejection is discussed in additional detail in the response to argument and is not repeated again here).  

Regarding claim 6, Gilbert as modified further teaches wherein the first hydraulic piston and the first cylinder housing define a first hydraulic chamber (Fig 2, chamber above the piston 80) which is separated from the dump chamber by the first hydraulic piston (Fig 2, where the dump chamber has been defined as being below piston 80, piston 80 therefore separates the two chambers as defined) and wherein the at least one holding device is in fluid communication with the first hydraulic chamber via a fluid channel (As modified in view of Grant’s Para 0057-0058, the valve 124/126 has been placed in the hydraulic line leading to chamber 84, which is seen as being in communication with the first hydraulic chamber as defined. The fluid channel is the hydraulic flow line leading to the chamber on which the valve of Grant has been placed).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 5230244 A), in view of Grant (US 20040216874 A1), further in view of Hegeman (US 20080066537 A1).

Regarding claim 2, Gilbert further teaches wherein the at least one sensor includes a chromatograph (Column 6, lines 41-44, “Fluid identification is accomplished by the test device 54 connected with the main line. Typical measurements are resistivity or capacitance. A chromatograph likewise can be used.”), Gilbert is silent on the chromatograph selected from the group of a gas chromatograph, a liquid chromatograph and an ion chromatograph, or a combination thereof.  
Hegeman teaches the chromatograph selected from the group of a gas chromatograph, a liquid chromatograph and an ion chromatograph, or a combination thereof (Para 0026, gas or liquid chromatographs are known downhole sensors).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by using a gas or liquid chromatographs as disclosed by Hegeman because it is obvious to try as a known downhole chromatograph which can be predictably implemented and executed in a downhole environment. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 5230244 A), in view of Grant (US 20040216874 A1), further in view of Dybdahl (WO 2013122477 A1 – provided in the IDS of 1/23/20).


	Dybdahl teaches the sampling device comprises a tracer sample chamber (Fig 11, tracer sampler chamber 70) which, by means of valves, is arranged to isolate a fluid sample which is drawn from the well by means of the dump chamber (Fig 11, there is a valve 71 on the left and an unlabeled valve on the opposing side above chamber 70; these are able to isolate the tracer sample chamber from the system),.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by having the tracer system as disclosed by Dybdahl because “Any tracers present in the fluid sample may be brought out of the tracer sample chamber together with the fluid when the sample is analysed. The analytical results will thus be more reliable with respect to the content of tracers of the reservoir,” Page 7, lines 17-21 of Dydahl. 

Regarding claim 4, Gilbert is silent on wherein the sampling device comprises a tracer sample chamber. 
Dybdahl teaches the sampling device comprises a tracer sample chamber (Fig 11, tracer sampler chamber 70). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by having the tracer system as disclosed by Dybdahl because “Any tracers present in the 
Gilbert as modified inherently would have a positional relationship between the measuring device and the tracer sample chamber (Fig 2), however, Gilbert is not explicit on wherein the measuring device is placed upstream of the tracer sample chamber.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert as modified by placing the measuring device upstream of the tracer sample chamber because it "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (there are only three possible location for the tracer sample chamber relative to the measuring device, upstream, downstream, or at the same position). Additionally, it has been held that arranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Moreover, placement of the tracer downstream would have the benefit of not interfering with the preliminary analytics performed by the measuring device. 
Gilbert as modified teaches wherein the tracer sample chamber is arranged to be isolated from the measuring device and the dump chamber by means of valves (Fig 11, as a modification to Gilbert, Dybdahl shows isolating valves immediately upstream and downstream of the tracer chamber).   

(Fig 11, as a modification to Gilbert, Dybdahl shows isolating valves immediately upstream and downstream of the tracer chamber. The tracer chamber could be reasonably defined as encompassing the lines from the upstream and downstream valves.).   

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuilekom (US 20120018152 A1), in view of Christensen (US 2459148 A), further in view of Grant (US 20040216874 A1). 

Regarding claim 11, Zuilekom teaches a system for collecting a well sample from a well, comprising: 
a sampling device (Fig 6, sampling device 212) comprising a measuring device provided with at least one sensor (Fig 6, Para 0031, “a multi-phase flow detector 212 that comprises a density sensor, a bubble point sensor, a compressibility sensor, a speed of sound sensor, an ultrasonic transducer, a viscosity sensor, a hydrogen index sensor such as a magnetic resonance sensor, and/or an optical sensor for sensing optical density or composition”), the sampling device having a fluid inlet and a fluid outlet (Fig 6, line 330 leading to and from 212 are the fluid inlet and outlet respectively); and 
an apparatus comprising: 
 (Fig 6, the top half of 317) having a FCH bore extending axially between a FCH first axial and a FCH upper end (Fig 6, FCH has an inner bore from the lower end around 342/first axial end to the upper portion). 
Zuilekom is not explicit on a FCH second axial end defined by an end face of an end plug attached to the FCH. 
Christensen teaches a FCH second axial end defined by an end face of an end plug attached to the FCH (Fig 2, reciprocating piston system seen to the right of Fig 2 label has a second axial end 15 defined by the inlet/outlet where hydraulic line from 45 connects to it. This inlet/outlet necessarily has a face where the hydraulic line is ‘plugged’ into chamber 62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zuilekom by having the inlet/out for the hydraulic line be placed on a second axial end such that it is defined by an end face of an end plug as disclosed by Christensen because it would be a mere re-arrangement of parts to place the inlet/outlet in another location to still permit the operation of a reciprocating pump system and such a rearrangement is an obvious matter of design choice. See MPEP 2144.04(VI)(C). Further, Zuilekom presents only a schematic drawing and one would look to Christensen to find a way to connect a hydraulic line to a piston system. 
Zuilekom as modified teaches a second cylinder housing (SCH) (Fig 6, bottom half of 317) having a SCH bore extending axially between a SCH first axial end and a (Fig 6, SCH has an inner bore as seen with axial ends on the SCH top and bottom, respectively); 
a first hydraulic piston disposed in the first cylinder housing (Fig 6, piston 318), the first hydraulic piston having a first piston face side and a rod side (Fig 6, piston has face side on top and rod side on bottom); 
a second hydraulic piston disposed in the second cylinder housing (Fig 6, piston 319), the second hydraulic piston having a second piston face side (Fig 6, piston 319 on the bottom side); 
wherein the first hydraulic piston is axially movable within the first cylinder housing, and the second hydraulic piston is axially movable within the second cylinder housing (Fig 6, Para 0032, “pump cylinders 342 and 344, pump pistons 318 and 319, and a hydraulic power source 316. Pistons 318 and 319 are cycled up and down using hydraulic flow from hydraulic source 316”);
 a piston rod extending between the rod side of the first hydraulic piston and the second hydraulic piston (Fig 6, rod is from the bottom of piston 318/rod side of the first piston to piston 319); 
a first hydraulic chamber disposed within the FCH bore and extending between the first piston face side of the first hydraulic piston and the end face of the end plug (Fig 6, the upper end of the FCH between the top of piston 318 and end up/upper end of the FCH where the end face of the end plug is as modified by Christensen); 
(Fig 6, dump chamber 342); 
a second hydraulic chamber disposed within the SCH bore and extending between the second piston face side of the second hydraulic piston and the second SCH axial end (Fig 6, the chamber below the piston 319), the second hydraulic chamber having an opening disposed at the second SCH axial end (Fig 6, opening connects to line 316); and 
wherein the fluid outlet of the sampling device is in fluid communication with the dump chamber (Fig 6, the outlet of device 212 is in communication with the dump chamber via line 333); and 
wherein the apparatus is configured such that axial movement of the piston rod, first hydraulic piston, and second hydraulic piston in a first direction causes the first hydraulic chamber to volumetrically decrease (Fig 6, upward movement of the piston assembly 318 would result in the first hydraulic chamber defined as being above piston 318 shrinking), and the dump chamber and second hydraulic chamber to volumetrically increase, and the volumetric increase in the dump chamber is operable to draw fluid through the sampling device (Fig 6, upward movement of the piston assembly 318 would result in the dump chamber 342 defined as being below piston 318 increasing and drawing in fluid; Para 0035, “fluid is drawn into the cylinders” as well as the second hydraulic chamber below piston 319).

Grant teaches a valve in fluid communication with the first hydraulic chamber, the valve selectively actuatable between an open position that and a closed position (Fig 3, Para 0057-0058, valve 124 of valve set 124 and 126; “valves 124 and 126 are also used to permit selective fluid communication with hydraulic fluid return line 26”, valve can be moved between an open and closed position). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zuilekom by using the valves 124 and 126 to control the flow from hydraulic fluid system as disclosed by Grant because having a valve would enable the operator to have additional flow control over the pump system which is only discussed generically in Zuilekom.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuilekom (US 20120018152 A1), in view of Christensen (US 2459148 A), further in view of Grant (US 20040216874 A1), further in view of Ciglenec (US 20050115716 A1). 


 is larger than a second area of a second piston face of the second hydraulic piston.
	Ciglenec teaches a first area of a first piston face of the first hydraulic piston is larger than a second area of a second piston face of the second hydraulic piston (Para 0051, “the surface area of the second piston 411 of the piston is larger than the surface area of the first piston 406 of the piston assembly 408”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zuilekom by having a first area of a first piston face of the first hydraulic piston is larger than a second area of a second piston face of the second hydraulic piston as disclosed by Ciglenec because it is known in the art that the ratio of the surface area of the two pistons may be selected, based on the pumping application, to create a mechanical advantage for the pump (Para 0051).  

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676